DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 13, and 14 recite(s) a system and series of steps for managing rideshare vehicle requests, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘specifying an available vehicle from among a plurality of vehicles as an in-use vehicle’; ‘acquiring a desired condition for the shared vehicle from a user of the users who desires to use the shared vehicle’; ‘calculating a travel plan on the basis of the desired condition’; ‘setting the travel plan including a travel route of the in-use vehicle by way of a boarding location for each of the users’; ‘setting a waiting time at the boarding location on a basis of the travel plan’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a server’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-12 and 15 further recite(s) the system and series of steps for managing rideshare vehicle requests, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite no additional elements that use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Thus, the claims are directed to an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-15 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakah (U.S. Pre-Grant Pub. No. 20180211186), in view of Klein (U.S. Pre-Grant Pub. No. 20170169366).
In regards to claim 1, Rakah teaches a vehicle management method for setting a travel plan for a vehicle using a server configured to manage vehicle requests from a plurality of users (Rakah: ¶24-25, ¶75-83 disclose a computer based system and method for managing requests for ridesharing vehicles), comprising: specifying an available vehicle from among a plurality of vehicles as an in-use vehicle and setting the travel plan including a travel route of the in-use vehicle by way of a boarding location for each of the users, on a basis of the vehicle requests from the users who request use of the vehicle (Rakah: ¶76, ¶116, ¶120, ¶135-142 disclose identifying an in-use vehicle with seat availability and setting a travel route for the vehicle to navigate to each pickup location).

Although Rakah teaches that the additional pickups should not excessively delay the current riders of the vehicle, and reassigning a user to another vehicle when it is determined that the user will not be at the pickup location (Rakah: ¶83, ¶116-117, ¶121, ¶378), the reference does not explicitly state that setting a waiting time when the user is absent from the boarding area.
However, Klein teaches in a case in which a user of the users is absent at the boarding location when the in-use vehicle arrives at the boarding location, setting a waiting time at the boarding location on a basis of the travel plan (Klein: ¶27-28, ¶40-45, ¶56-57 disclose that if it is determined that the user will not be at the boarding location when the vehicle arrives, setting a delay time at the boarding location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delay time, as taught by Klein, into the system and method of Rakah. One of ordinary skill in the art would have been motivated to make this modification in order to “accommodate passenger flexibility in timing and pooling of transportation resources” (Klein: ¶25).

In regards to claim 2, Rakah and Klein teach the method of claim 1. Rakah and Klein further teach determining whether or not another user of the users is on board the in-use vehicle (Rakah: ¶15-17, ¶359-364 disclose determining the vehicle’s current capacity status); determining whether or not there is a reservation for the in-use vehicle made by the user who plans to use the in-use vehicle (Rakah: ¶75-76, ¶116, ¶120, ¶135-142 disclose receiving ride request reservations and assigning vehicles to meet the reservation requests); and setting the waiting time in accordance with a determination result as to whether or not the other user is on board the in-use vehicle and a determination result as to whether or not there is the reservation for the in-use vehicle (Rakah: ¶83, ¶116-117, ¶121, ¶378 discloses avoiding excessive delay of the user in the vehicle, therefore, setting the waiting time at zero minutes, and reassigning the other user to another vehicle; Klein: ¶27-28, ¶40-45, ¶56-57 disclose setting a delay time at the boarding location based on the user in the vehicle approving the delay and the current vehicle schedule).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delay time, as taught by Klein, into the system and method of Rakah. One of ordinary skill in the art would have been motivated to make this modification in order to “accommodate passenger flexibility in timing and pooling of transportation resources” (Klein: ¶25).

In regards to claim 3, Rakah and Klein teach the method of claim 1. Rakah and Klein further teach acquiring at least one of a schedule which another user on board the in-use vehicle performs after getting off the in-use vehicle (Rakah: ¶183 discloses that the user in the vehicle may have a schedule of getting to the airport for a flight), a schedule which the user who plans to get on the in-use vehicle performs before getting on the in-use vehicle (Rakah: ¶378 discloses that the user requesting the ride may be visiting a neighbor before getting the ride), and a schedule of use of the in-use vehicle (Klein: ¶27-28, ¶40-45, ¶56-57 disclose that the vehicle may have a set schedule to maintain); and setting the waiting time on a basis of the acquired schedule (Rakah: ¶83, ¶116-117, ¶121, ¶378 discloses avoiding excessive delay of the user in the vehicle, therefore, setting the waiting time at zero minutes, and reassigning the other user to another vehicle; Klein: ¶27-28, ¶40-45, ¶56-57 disclose setting a delay time at the boarding location based on the user in the vehicle approving the delay and the current vehicle schedule).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delay time, as taught by Klein, into the system and method of Rakah. One of ordinary skill in the art would have been motivated to make this modification in order to “accommodate passenger flexibility in timing and pooling of transportation resources” (Klein: ¶25).

In regards to claim 4, Rakah and Klein teach the method of claim 1. Rakah and Klein further teach acquiring at least one information item of traffic information (Rakah: ¶20-22, ¶85, ¶193, ¶205, ¶280; Klein: ¶57), weather information (Rakah: ¶159-160, ¶175, ¶280), and a travel history of the vehicle (Rakah: ¶85, ¶126); and setting the waiting time on a basis of the acquired information item (Klein: ¶27-28, ¶40-45, ¶56-57 disclose setting a delay time at the boarding location based on the user in the vehicle approving the delay and the current vehicle schedule based on traffic conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delay time, as taught by Klein, into the system and method of Rakah. One of ordinary skill in the art would have been motivated to make this modification in order to “accommodate passenger flexibility in timing and pooling of transportation resources” (Klein: ¶25).

In regards to claim 5, Rakah and Klein teach the method of claim 1. Rakah further teaches acquiring a current position of the user; calculating a required time of arrival for the user to arrive at the boarding location; updating the travel plan when the required time of arrival is longer than the waiting time, the updated travel plan being a travel plan in which the in-use vehicle travels after the boarding location of the travel route before the waiting time elapses from a scheduled boarding time, the scheduled boarding time representing a scheduled time for the user to get on the in-use vehicle (Rakah: ¶92, ¶115, ¶120, ¶185, ¶200-202, ¶241-245, ¶270, ¶377-379 disclose receiving current position of a user, calculating the arrival time of the user to the pickup location, and updating a vehicle scheduled route based on the determined information).

In regards to claim 6, Rakah and Klein teach the method of claim 5. Rakah further teaches acquiring information on a moving speed of the user; and calculating the required time of arrival on a basis of the moving speed of the user (Rakah: ¶92, ¶115, ¶120, ¶185, ¶241-245 disclose calculating the arrival time of the user to the pickup location based on the user current location and average walking speed).

In regards to claim 10, Rakah and Klein teach the method of claim 1. Rakah further teaches acquiring a current position of the user; calculating a required time of arrival for the user to arrive at the boarding location; when the required time of arrival is longer than the waiting time, specifying another available vehicle different from the in-use vehicle as another in-use vehicle from among the plurality of the vehicles on the basis of the vehicle requests; determining whether or not the other in-use vehicle is located within a predetermined range from the boarding location; and in a case in which a determination is made that the other in-use vehicle is located within the predetermined range and the user absent at the boarding location when the vehicle arrives at the boarding location accepts to use the other in-use vehicle, transmitting an instruction to the in-use vehicle so that the in-use vehicle departs from the boarding location (Rakah: ¶83, ¶92, ¶115-117, ¶120-121, ¶185, ¶200-202, ¶241-245, ¶270, ¶377-379 disclose receiving current position of a user, calculating the arrival time of the user to the pickup location, reassigning the user to another nearby vehicle when it is determined that the user will not be at the pickup location, and updating the vehicles’ scheduled routes based on the determined information).

In regards to claim 11, Rakah and Klein teach the method of claim 10. Rakah further teaches in the case in which the determination is made that the other in-use vehicle is located within the predetermined range and the user absent at the boarding location when the vehicle arrives at the boarding location accepts to use the other in-use vehicle, transmitting an instruction to the other in-use vehicle so that the other in-use vehicle makes a stop at the boarding location (Rakah: ¶83, ¶92, ¶115-117, ¶120-121, ¶185, ¶200-202, ¶241-245, ¶270, ¶377-379 disclose receiving current position of a user, calculating the arrival time of the user to the pickup location, reassigning the user to another nearby vehicle when it is determined that the user will not be at the pickup location, and updating the vehicles’ scheduled routes based on the determined information).

In regards to claim 12, Rakah and Klein teach the method of claim 1. Rakah further teaches wherein the in-use vehicle arrives at the boarding location at a scheduled boarding time that represents a scheduled time for the user to get on the in-use vehicle (Rakah: ¶76, ¶116, ¶120, ¶135-142, ¶258-260 disclose setting travel routes and appointing a pickup time).

In regards to claim 13, Rakah teaches a vehicle management method for calculating a travel plan for a shared vehicle using a server configured to manage a reservation for the shared vehicle, the shared vehicle being shared by a plurality of users (Rakah: ¶24-25, ¶75-83 disclose a computer based system and method for managing requests for ridesharing vehicles), the vehicle management method comprising: acquiring a desired condition for the shared vehicle from a user of the users who desires to use the shared vehicle (Rakah: ¶117, ¶394, ¶410, ¶426 disclose receiving user preferences from a user and allocating vehicles based on the user preferences); specifying an available vehicle from among a plurality of vehicles as an in-use vehicle on a basis of the desired condition; calculating a travel plan on the basis of the desired condition, the travel plan including a travel route of the in-use vehicle by way of a boarding location for the user and a scheduled boarding time for the user to get on the in-use vehicle (Rakah: ¶76, ¶116, ¶120, ¶135-142, ¶258-260 disclose setting a travel route for the allocated vehicle and appointing a pickup time).

Although Rakah teaches that the additional pickups should not excessively delay the current riders of the vehicle, and reassigning a user to another vehicle when it is determined that the user will not be at the pickup location (Rakah: ¶83, ¶116-117, ¶121, ¶378), the reference does not explicitly state that setting a waiting time when the user is absent from the boarding area.
However, Klein teaches when determining that the user is absent at the boarding location at a time point of the scheduled boarding time, calculating a waiting time at the boarding location on a basis of the travel plan (Klein: ¶27-28, ¶40-45, ¶56-57 disclose that if it is determined that the user will not be at the boarding location when the vehicle arrives, setting a delay time at the boarding location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delay time, as taught by Klein, into the system and method of Rakah. One of ordinary skill in the art would have been motivated to make this modification in order to “accommodate passenger flexibility in timing and pooling of transportation resources” (Klein: ¶25).

In regards to claim 14, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 14.

Claim(s) 7-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakah (U.S. Pre-Grant Pub. No. 20180211186), in view of Klein (U.S. Pre-Grant Pub. No. 20170169366), in further view of Levy (U.S. Pre-Grant Pub. No. 20190137290).
In regards to claim 7, Rakah and Klein teach the method of claim 1. Although Rakah teaches that the additional pickups should not excessively delay the current riders of the vehicle, and reassigning a user to another vehicle when it is determined that the user will not be at the pickup location (Rakah: ¶83, ¶116-117, ¶121, ¶378), the reference does not explicitly state instructing the vehicle to depart if the stopping time is longer than an allowable stopping time.
However, Levy teaches acquiring an allowable vehicle stopping time that is a time during which the vehicle can make a stop at the boarding location; calculating, as a stopping time, a time during which the in-use vehicle makes a stop at the boarding location until a present time point; and when the stopping time is longer than the allowable vehicle stopping time, transmitting an instruction to the in-use vehicle so that the in-use vehicle departs from the boarding location (Levy: ¶59-62, ¶74, ¶79-82, ¶86, ¶116-117 discloses a maximum allowable wait time, wherein when the maximum allowable wait time is reached by the vehicle, the vehicle is instructed to depart from the pickup location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the maximum wait time, as taught by Levy, into the system and method of Rakah and Klein. One of ordinary skill in the art would have been motivated to make this modification in order to “limit or avoid obstruction to street traffic that may otherwise occur if the autonomous vehicle remained parked (e.g., double-parked) outside the entry of the building” (Levy: ¶9).

In regards to claim 8, Rakah, Klein, and Levy teach the method of claim 7. Levy further teaches when the stopping time is longer than the waiting time, transmitting the instruction to the in-use vehicle so that the in-use vehicle departs from the boarding location (Levy: ¶59-62, ¶74, ¶79-82, ¶86, ¶116-117 discloses an allowable wait time, wherein when the allowable wait time is reached by the vehicle, the vehicle is instructed to depart from the pickup location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wait time, as taught by Levy, into the system and method of Rakah and Klein. One of ordinary skill in the art would have been motivated to make this modification in order to “limit or avoid obstruction to street traffic that may otherwise occur if the autonomous vehicle remained parked (e.g., double-parked) outside the entry of the building” (Levy: ¶9).

In regards to claim 9, Rakah and Klein teach the method of claim 1. Although Rakah teaches that the additional pickups should not excessively delay the current riders of the vehicle, and reassigning a user to another vehicle when it is determined that the user will not be at the pickup location (Rakah: ¶83, ¶116-117, ¶121, ¶378), the reference does not explicitly state instructing the vehicle to move to an alternate location.
However, Levy teaches acquiring an allowable vehicle stopping time that is a time during which the vehicle can make a stop at the boarding location; calculating, as a stopping time, a time during which the in-use vehicle makes a stop at the boarding location until a present time point; when the stopping time is longer than the allowable vehicle stopping time, determining whether or not there is a stop position at which the in-use vehicle can make a stop within a predetermined range from the boarding location; and in a case in which a determination is made that there is the stop position and the user absent at the boarding location when the vehicle arrives at the boarding location accepts to board at the stop position, transmitting an instruction to the in-use vehicle so that the in-use vehicle makes a stop at the stop position (Levy: ¶59-63, ¶67-74, ¶79-82, ¶86, ¶116-117 discloses a maximum allowable wait time, wherein when the maximum allowable wait time is reached by the vehicle while waiting for the user to arrive, the vehicle is instructed to depart from the pickup location and move to an alternate location within a threshold distance).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movement of the vehicle to an alternate location, as taught by Levy, into the system and method of Rakah and Klein. One of ordinary skill in the art would have been motivated to make this modification in order to “limit or avoid obstruction to street traffic that may otherwise occur if the autonomous vehicle remained parked (e.g., double-parked) outside the entry of the building” (Levy: ¶9).

In regards to claim 15, Rakah and Klein teach the apparatus of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628